                                          UNITED STATES DISTRICT COURT
                                       WESTERN DISTRICT OF NORTH CAROLINA
                                              CHARLOTTE DIVISION
                                                  3:16-cv-226-RJC
                                               3:11-cr-111-RJC-DSC-2

               NICHOLAS LOWERY,                    )
                                                   )
                           Petitioner,             )
                                                   )
               vs.                                 )
                                                   )                                ORDER
               UNITED STATES OF AMERICA,           )
                                                   )
                           Respondent.             )
               ____________________________________)

                         THIS MATTER is before the Court on its own motion on the Government’s Response to

               Order to Show Cause, (Doc. No. 8), and the United States Supreme Court’s decision in United

               States v. Davis, No. 18-431.

                         For the reasons stated in the Court’s Show Cause Order, (Doc. No. 7), the Court will lift

               the stay and order that the Government has 60 days to file its response to the Petitioner’s § 2255

               Motion to Vacate, (Doc. No. 1).

                         IT IS, THEREFORE, ORDERED that the stay in this matter is hereby LIFTED and the

               Government shall have sixty (60) days from this Order to file its response in this matter.



Signed: April 24, 2020




                                                                 1



                           Case 3:16-cv-00226-RJC Document 10 Filed 04/27/20 Page 1 of 1
